           Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X    Case No.
YOSLY L. ORDONEZ,

                           Plaintiff,
                                                                      COMPLAINT
         -against-

                                                                      Jury Trial Demanded
CORESTAFF SUPPORT SERVICES, INC.,
THE BARTECH GROUP, INC., CORPORATE
EMPLOYMENT RESOURCES, INC. and
MAXIMUS INC.,

                            Defendants.
------------------------------------------------------------------X

         Plaintiff Yosly L. Ordonez (“Ordonez”) alleges against the Defendants Corestaff Support

Services, Inc. (“Corestaff”), the Bartech Group, Inc., Corporate Employment Resources, Inc. and

Maximus, Inc. (“Maximus”) (collectively “Defendants”), upon information and belief, as

follows:

                                        NATURE OF THE CLAIMS

1. Plaintiff Ordonez brings this action against the Defendants pursuant to Title VII of the Civil

    Rights Act of 1964, 42 U.S.C. §§2000e, et seq. (“Title VII”), Americans with Disabilities

    Act, 42 U.S.C.S. § 12101 et seq. (“ADA”), the New York State Human Rights Law, N.Y.

    Exec. Law §§ 290, et seq. (“NYSHRL”) and the New York City Human Rights Law, N.Y.C.

    Admin. Code § 8-101 et seq. ("NYCHRL") to recover the damages she sustained as the result

    of being discriminated against, subjected to a hostile work environment and retaliated against

    on the basis of her sex, pregnancy and familial status.



                                                          !1
           Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 2 of 22




                                 JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over Plaintiff’s claims under Title VII and ADA

   against Corestaff and Maximus pursuant to 28 U.S.C. § 1331 and 1343, because those claims

   arise under the laws of the United States.          This Court has supplemental subject matter

   jurisdiction over Plaintiff’s related NYSHRL and NYCHRL claims pursuant to 28 U.S.C. §

   1367.

3. The Court additionally has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332

   because Plaintiff is a citizen of New York, the Defendant Corestaff is incorporated in

   California, the Defendant Corporate Employment Resources, Inc. is incorporated in Delaware, the

   Defendant Maximus is incorporated in Virginia, and the Bartech Group, Inc.’s principal place

   of business is Michigan, and the amount in controversy exceeds $75,000 exclusive of

   interests and costs.

4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial part of

   the events or omissions giving rise to this action, occurred in this district.

5. On January 29, 2021, Plaintiff Ordonez filed a complaint with the United States Equal

   Employment Opportunity Commission (“EEOC”) against the Defendant Corestaff (Federal

   Charge No. 520-2021-01812) and Maximus (Federal Charge No. 520-2021-01814). On July

   13, 2021 and July 15, 2021, EEOC issued Plaintiff Notices of Right to Sue with regard to

   Maximus and Corestaff respectively (annexed hereto as Exhibit A and Exhibit B).

6. Plaintiff has exhausted administrative remedies against Corestaff and Maximus, and any and

   all other prerequisites to the filing of this suit have been met.




                                                  !2
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 3 of 22




                                         THE PARTIES

7. Plaintiff Ordonez resides in the Bronx County, in the State of New York.

8. Corestaff is a foreign corporation organized and existing under and by virtue of the laws of

   the State of California.

9. Corestaff was and is a foreign business corporation authorized to conduct business in the

   State of New York.

10. Corestaff has a registered agent, Corporation Service Company, located at 80 State Street,

   Albany, New York, 12207-2543.

11. Corestaff’s principal executive office is located at 3475 Lenox Road NE, Suite 450 Atlanta,

   Georgia, 30326.

12. Corestaff was Plaintiff’s “employer” within the meaning of Title VII, ADA, NYSHRL and

   NYCHRL.

13. Corestaff provides staffing services in the New York City metro area.

14. Corestaff, through its agents and employees, controlled the terms and conditions of Plaintiff’s

   employment.

15. Maximus is a foreign business corporation organized and existing under and by virtue of the

   laws of the State of Virginia.

16. Maximus was and is a foreign business corporation authorized to conduct business in the

   State of New York.

17. Maximus’ principal executive office is located at 1891 Metro Center Drive Reston, Virginia,

   20190.

18. Maximus operates an office, located at 358 E 149th Street, Bronx, NY 10455.

                                                !3
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 4 of 22




19. Maximus was Plaintiff's “employer” within the meaning of Title VII, ADA, NYSHRL and

   NYCHRL.

20. Maximus is an outsourcing company that provides business process services to government

   health and human services agencies in the United States.

21. The Bartech Group, Inc. is a foreign corporation organized and existing under and by virtue

   of the laws of the State of Michigan.

22. The Bartech Group, Inc.’s headquarters are located at 27777 Franklin Road, Suite 600

   Southfield, Michigan, 48034.

23. The Bartech Group, Inc. was Plaintiff’s “employer” within the meaning of NYSHRL and

   NYCHRL.

24. The Bartech Group, Inc. is a staffing agency.

25. Corestaff is an affiliate company of the Bartech Group, Inc.

26. Corporate Employment Resources, Inc. is a foreign corporation organized and existing under

   and by virtue of the laws of the State of Delaware.

27. Corporate Employment Resources, Inc. was and is a foreign business corporation authorized

   to conduct business in the State of New York.

28. Corporate Employment Resources, Inc. has a registered agent, Corporation Service Company,

   located at 80 State Street, Albany, New York, 12207-2543.

29. Corporate Employment Resources, Inc. principal executive office is located at 3475 Lenox

   Road NE, SUITE 450, Atlanta, GA 30326.

30. Corporate Employment Resources, Inc. was Plaintiff's “employer” within the meaning of

   NYSHRL and NYCHRL.

                                                !4
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 5 of 22




31. During the entirety of Plaintiff’s employment with the Defendants, Plaintiff's paychecks were

   issued by Corporate Employment Resources, Inc.

32. Although Plaintiff’s paychecks were issued by Corporate Employment Resources, Inc.,

   Corestaff, the Bartech Group, Inc. and Maximus controlled aspects of Plaintiff’s

   employment.

33. Corporate Employment Resources, Inc. provides temporary staffing services.

34. Plaintiff’s assignment with Maximus was contracted through Corestaff, the Bartech Group,

   Inc. and/or Corporate Employment Resources, Inc.

35. Corestaff, the Bartech Group, Inc. and Corporate Employment Resources, Inc. handled the

   onboarding and payrolling responsibilities for Plaintiff during her assignment at Maximus.

36. Corestaff, the Bartech Group, Inc., Corporate Employment Resources, Inc. and Maximus

   jointly controlled the aspects of Plaintiff’s employment, such as compensation, terms,

   conditions, privileges of employment.

37. Corestaff, the Bartech Group, Inc., Corporate Employment Resources, Inc. and Maximus acted

   as a “joint employer” with regard to Plaintiff’s employment.

                                   STATEMENT OF FACTS

38. On December 30, 2019, Plaintiff commenced her employment with the Defendants.

39. Plaintiff’s employment with Maximus was contracted through Corestaff, the Bartech Group,

   Inc. and/or Corporate Employment Resources, Inc.

40. Plaintiff was recruited to work at Maximus by Corestaff, the Bartech Group, Inc. and/or

   Corporate Employment Resources, Inc. via indeed.com - an employment website.

41. At first, Plaintiff was interviewed by Corestaff via phone.

                                                 !5
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 6 of 22




42. Then, Plaintiff appeared for an in-person interview with China Panion, manager at Maximus,

   and a female employee of Maximus (name currently unknown).

43. The interview was conducted at Maximus, located at 358 East 149th Street, Bronx, New York,

   10455.

44. Plaintiff was employed by the Defendants as a Lead Service Coordinator.

45. In that role, Plaintiff conducted workshops on resume writing, work ethics, presentation,

   proper attire; created resumes; referred clients to various schools; provided guidance in how

   to obtain CDL license, GED, take ELS classes, etc.

46. During her employment with the Defendants, Plaintiff earned $20.67 per hour.

47. During her employment with the Defendants, Plaintiff worked Monday through Friday from

   8 a.m. to 5:00 p.m.

48. From December 30, 2019 to March 17, 2020, Plaintiff worked at 358 East 149th Street,

   Bronx, New York, 10455.

49. During her employment with the Defendants, Plaintiff reported to China Panion, the manager

   at Maximus.

50. During her employment with the Defendants, Plaintiff reported to Elizabeth Buenzli, the

   National Account Manager at Corestaff.

51. From December 30, 2019 to March 17, 2020, every Tuesday, Plaintiff had a sit down meeting

   with China Panion, the manager at Maximus, during which she gave Plaintiff directions,

   assignments, and discussed her work progress and goals.




                                               !6
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 7 of 22




52. During the entirety of Plaintiff’s employment with the Defendants, Plaintiff was a stellar

   employee. She satisfactory performed her duties and responsibilities, and received a positive

   feedback regarding her work performance.

53. On or about March 17, 2020, due to Covid-19, Plaintiff, along with other Maximus’

   employees, started working remotely.

54. In that regard, Plaintiff signed the Remote Work Agreement with Maximus.

55. Although Plaintiff was provided with a desktop and headsets, she was never reimbursed for

   the internet usage.

56. In or around June 2020, Plaintiff’s work hours were reduced to: Monday to Friday, 12 p.m.

   do 5:00 p.m. Plaintiff continued to attend the zoom meetings in the mornings.

57. On or about August 2, 2020, Plaintiff learned of her pregnancy.

58. In or around August 2020, Plaintiff notified Elizabeth Buenzli, the National Account

   Manager at Corestaff, and China Panion, the manager at Maximus, about her pregnancy.

59. Plaintiff promptly notified China Panion and Elizabeth Buenzli about her upcoming doctor’s

   appointments related to her pregnancy.

60. Because of her pregnancy, Plaintiff started experiencing sporadic nausea, headaches, stomach

   sickness, severe back pain and abdominal pressure. Said pregnancy-related impairments

   substantially limited Plaintiff’s major life activities and the operation of Plaintiff’s major

   bodily functions e.g. digestive, genitourinary, and musculoskeletal, etc.

61. Despite her pregnancy, Plaintiff was able to do the essential duties of her job as the Lead

   Service Coordinator.




                                                !7
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 8 of 22




62. In or around August 2020, due to a severe back pain caused by her pregnancy, Plaintiff

   requested from China Panion if she could have a laptop, which would reasonably

   accommodate her pregnancy by allowing her to do the essential duties of her job from a

   recliner chair or a couch.

63. Maximus had the financial resources to provide laptops to other non-pregnant employees,

   similarly situated to Plaintiff, such as Paris (last name currently unknown), Jarlene Simon,

   Rickey (last name currently unknown), Loni (last name currently unknown) and so on.

64. Maximus denied Plaintiff’s request for a reasonable accommodation related to her pregnancy,

   even though granting such accommodation would not create an undue hardship for Maximus.

65. On or about September 4, 2020, Elizabeth Buenzli contacted Plaintiff and informed her that

   the Defendants were concerned that she was “a potential liability” to the them “due to her

   pregnancy”.

66. No single act can more quickly to alter the conditions of employment and create a hostile

   work environment than telling a pregnant woman, such as Plaintiff, that she is a potential

   liability to the company due to her pregnancy.

67. Elizabeth Buenzli requested Plaintiff to provide a doctor’s note related to her pregnancy.

68. Plaintiff promptly cooperated in providing medical information that was necessary to verify

   her pregnancy.

69. Plaintiff informed Elizabeth Buenzli that the earliest availability for her next doctor’s

   appointment was on September 17, 2020, and that she would be able to obtain the doctor’s

   note then.




                                                 !8
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 9 of 22




70. Plaintiff further explained that due to Covid-19, her doctor’s hours were limited, and she was

   no longer able to just walk-in to request a doctor’s note, and that she had to make a doctor’s

   appointment in advance.

71. Even though Plaintiff was not prevented by her pregnancy from performing the material

   duties of her job as a Lead Service Coordinator, the Defendants, through their agents and

   employees, took Plaintiff off the schedule.

72. By taking Plaintiff off the schedule, the Defendants took an adverse employment action

   against Plaintiff, depriving her of an opportunity to earn additional income while she was

   pregnant.

73. When Maximus’ employees inquired from China Panion why Plaintiff was not working, she

   falsely advised them that Plaintiff was “Missing in Action”, even though she knew that

   Plaintiff was taken off the schedule by the Defendants while she was obtaining the doctor’s

   note related to her pregnancy.

74. On September 17, 2020, as requested by the Defendants, Plaintiff produced a doctor’s note to

   Elizabeth Buenzli and China Panion.

75. The doctor’s note indicated as follows:

        “Ms. Ordonez carries a high-risk pregnancy… this letter is written in support of
        Yosly continued work from home and any accommodations that can be made to
        facilitate this recommendation would be greatly appreciated”

76. The same day, Elizabeth Buenzli called Plaintiff to inform her that the doctor’s note that she

   had provided to the Defendants was “insufficient” and that Plaintiff had to provide a different

   doctor’s note before she could return to work.




                                                 !9
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 10 of 22




77. The doctor’s note Plaintiff had provided to the Defendants contained a phone number and a

   note from her doctor, encouraging them to call the doctor’s office if any additional

   information was required.

78. Although the Defendants had Plaintiff’s consent to contact her doctor regarding the above-

   referenced note, none of the Defendants made an attempt to contact Plaintiff’s doctor.

79. A few days later, during a telephone conversation with Plaintiff, Elizabeth Buenzli reiterated

   that Maximus would not allow her to work with the doctor’s note that she had provided, and

   that in order for her to work she would need to provide a different doctor’s note.

80. During said phone conversation, Plaintiff complained to Elizabeth Buenzli about the

   Defendants discriminating against her because of her pregnancy, but her complaints fell on

   deaf ears.

81. The Defendants, through their agents and employees, unlawfully discriminated against

   Plaintiff because of her pregnancy, by denying her an opportunity to continue performing the

   essential duties of her job, even though she was not prevented from doing so by her

   pregnancy.

82. After Plaintiff disclosed her pregnancy to the Defendants, Maximus removed Plaintiff from

   Skype contact list.

83. After Plaintiff disclosed her pregnancy to the Defendants, Maximus removed Plaintiff from

   the morning work meetings on Zoom.

84. After Plaintiff disclosed her pregnancy to the Defendants, Maximus removed Plaintiff from

   Mploy, a recruiting app.




                                               !10
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 11 of 22




85. After Plaintiff disclosed her pregnancy to the Defendants, Maximus removed Plaintiff from

   the New York City Way.

86. After Plaintiff disclosed her pregnancy to the Defendants, Maximus removed Plaintiff from

   the group work chat. Instead, a new group work chat was created, which Plaintiff was no

   longer a part of.

87. By removing Plaintiff from work-related chats, meetings and apps, the Defendants

   unlawfully discriminated against Plaintiff in terms, conditions and privileges of employment

   because of her pregnancy.

88. Because Plaintiff was removed from the Zoom calls, she was no longer able to keep track of

   any work-related events, posted jobs or workshops, etc.

89. On October 8, 2020, in further discrimination and retaliation against Plaintiff, Elizabeth

   Buenzli informed Plaintiff that her employment with Maximus was terminated.

90. Elizabeth Buenzlui falsely accused Plaintiff in failing to provide a doctor’s note clearing her

   to return work, even though Plaintiff had previously provided the doctor’s note to the

   Defendants on September 17, 2020 via text messages and email.

91. After Plaintiff’s numerous requests, she finally received a written notice of her termination.

92. Although Plaintiff was informed about her termination on October 8, 2020, the termination

   letter, dated October 19, 2020, issued by Corestaff, falsely indicated that Plaintiff’s

   employment ended on September 6, 2020.

93. Corestaff back-dated Plaintiff’s termination in order to cover up the Defendants’

   discriminatory practices.

94. The Defendants unlawfully terminated Plaintiff because of her pregnancy.

                                                !11
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 12 of 22




95. The Defendants unlawfully terminated Plaintiff because of her pregnancy, even though other

   factors may have motivated the Defendants to terminate Plaintiff.

96. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits, and other

   compensation which such employment entails, and Plaintiff has also suffered future

   pecuniary losses, emotional pain, suffering inconvenience, loss of enjoyment of life, and

   other non-pecuniary losses. Plaintiff has further experienced severe emotional and physical

   distress.

97. As a result of the above, Plaintiff has been damaged in an amount which exceeds the

   jurisdictional limits of all lower Courts.

98. As Defendants’ conduct has been willful, reckless, outrageous, intentional, and/or malicious,

   Plaintiff also demands punitive damages in an amount which exceeds the jurisdictional limits

   of all lower Courts.

                                    FIRST CAUSE OF ACTION
                              Discrimination in Violation of Title VII
                                  (Against Corestaff and Maximus)
99. Plaintiff repeats, realleges, and restates each and every paragraph above as if said paragraphs

   were more fully set forth herein at length.

100.Pursuant to 42 USCS § 2000e-2(a)(1), it shall be an unlawful employment practice for an

   employer to discharge any individual, or otherwise to discriminate against any individual

   with respect to her compensation, terms, conditions, or privileges of employment because of

   such individual’s sex.




                                                 !12
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 13 of 22




101.Under 42 USCS § 2000e (k), the terms "because of sex" or "on the basis of sex" include, but

   are not limited to, because of or on the basis of pregnancy.

102.Pursuant to 42 USCS § 2000e (m), an unlawful employment practice is established when the

   complaining party demonstrates that sex was a motivating factor for any employment

   practice, even though other factors also motivated the practice.

103.The Defendants, through their agents and employees, unlawfully discriminated against

   Plaintiff because of her sex (pregnancy) by unlawfully taking her off the schedule, removing

   her from all work-related chats/apps, and terminating her employment. As a direct and

   proximate result of these Defendants’ unlawful employment practices, Plaintiff has suffered

   and continues to suffer harm for which she is entitled to an award of monetary damages and

   other relief.

                                  SECOND CAUSE OF ACTION
                       Hostile Work Environment in Violation of Title VII
                                 (Against Corestaff and Maximus)
104.Plaintiff repeats, realleges, and restates each and every paragraph above as if said paragraphs

   were more fully set forth herein at length.

105.Pursuant to 42 USCS § 2000e-2(a)(1), it shall be an unlawful employment practice for an

   employer to discriminate against any individual with respect to the terms, conditions, or

   privileges of employment, because of such individual’s sex (pregnancy).

106.The Defendants, through their agents and employees, unlawfully subjected Plaintiff to a

   hostile work environment because of her pregnancy by telling her that she is a potential

   liability to the company due to her pregnancy. As a direct and proximate result of these




                                                 !13
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 14 of 22




   Defendants’ unlawful employment practices, Plaintiff has suffered and continues to suffer

   harm for which she is entitled to an award of monetary damages and other relief.

                                   THIRD CAUSE OF ACTION
                                Retaliation in Violation of Title VII
                                 (Against Corestaff and Maximus)
107.Plaintiff repeats, realleges, and restates each and every paragraph above as if said paragraphs

   were more fully set forth herein at length.

108.Pursuant to 42 USCS § 2000e-3, it shall be an unlawful employment practice for an

   employer to discriminate against any of his employees, or to discriminate against any

   individual because she has opposed any practice made an unlawful employment practice.

109.The Defendants, through their agents and employees, unlawfully retaliated against Plaintiff

   for opposing the Defendants’ discriminatory practices by terminating her employment. As a

   direct and proximate result of the Defendants’ unlawful and retaliatory conduct, Plaintiff has

   suffered and continues to suffer harm for which she is entitled to an award of monetary

   damages and other relief.

                                  FOURTH CAUSE OF ACTION
                                Discriminating in Violation of ADA
                                 (Against Corestaff and Maximus)
110.Plaintiff repeats, realleges, and restates each and every paragraph above as if said paragraphs

   were more fully set forth herein at length.

111.The Defendants are a “covered entity” within the meaning of 42 USCA § 12111.

112.Pursuant to 42 USCS § 12102 (a) (1) (a), the term “disability” means, with respect to an

   individual – a physical or mental impairment that substantially limits one or more major life

   activities of such individual. A pregnancy-related impairment that substantially limits a major

   life activity is a disability.

                                                 !14
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 15 of 22




113.Pursuant to 42 USCS § 12112 (a), no covered entity shall discriminate against a qualified

   individual with a disability because of the disability of such individual in regard to discharge

   of employees, other terms, conditions, and privileges of employment.

114.Pursuant to 42 USCS § 12112 (5) (a), the term “discriminate against a qualified individual

   on the basis of disability” includes not making reasonable accommodations to known

   physical of an otherwise qualified individual with a disability who is an employee, unless

   such covered entity can demonstrate that the accommodation would impose an undue

   hardship on the operation of the business of such covered entity.

115.The Defendants unlawfully discriminated against Plaintiff because of her disability

   (pregnancy) by denying her request for a reasonable accommodation, taking her off the

   schedule and terminating her employment. As a direct and proximate result of the

   Defendants’ unlawful and retaliatory conduct, Plaintiff has suffered and continues to suffer

   harm for which he is entitled to an award of monetary damages and other relief.

                                   FIFTH CAUSE OF ACTION
                                  Retaliation in Violation of ADA
                                 (Against Corestaff and Maximus)
116.Plaintiff repeats, realleges, and restates each and every paragraph above as if said paragraphs

   were more fully set forth herein at length.

117.Pursuant to 42 USCS § 1203 (a), no person shall discriminate against any individual because

   such individual has opposed any act or practice made unlawful by ADA.

118.The Defendants unlawfully retaliated against Plaintiff for opposing the Defendants’ unlawful

   employment discrimination practices. As a direct and proximate result of the Defendants’




                                                 !15
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 16 of 22




   unlawful and retaliatory conduct, Plaintiff has suffered and continues to suffer harm for

   which he is entitled to an award of monetary damages and other relief.

                                 SIXTH CAUSE OF ACTION
                            Discrimination in Violation of NYSHRL
                                    (Against All Defendants)
119.Plaintiff hereby repeats and realleges the preceding paragraphs as though they were fully set

   forth herein.

120.The NYSHRL §296 (1) provides that it shall be an unlawful discriminatory practice for an

   employer because of an individual’s sex, disability and familial status, to discharge from

   employment such individual, or to discriminate against such individual in compensation or in

   terms, conditions or privileges of employment.

121.The NYSHRL §296 (3)(a) provides that it shall be an unlawful discriminatory practice for an

   employer to refuse to provide reasonable accommodations to the known disabilities, or

   pregnancy-related conditions, of an employee in connection with a job or occupation held.

122.Pursuant to NYSHRL §292 (5), the term "employer" shall include all employers within the

   state.

123.Pursuant to NYSHRL §292 (21-f), term "pregnancy-related condition" means a medical

   condition related to pregnancy or childbirth that inhibits the exercise of a normal bodily

   function.

124.The Defendants unlawfully discriminated against Plaintiff on the basis of her temporary

   disability (pregnancy), sex and familial status by denying her request for a reasonable

   accommodation, taking her off the schedule, and terminating her employment.




                                               !16
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 17 of 22




125.As a direct and proximate result of the Defendants’ unlawful conduct, Plaintiff has suffered

   and continues to suffer harm for which they are entitled to an award of monetary damages

   and other relief.

                               SEVENTH CAUSE OF ACTION
                      Hostile Work Environment in violation of NYSHRL
                                    (Against All Defendants)
126.Plaintiff hereby repeats and realleges the preceding paragraphs as though they were fully set

   forth herein.

127.Pursuant to NYSHRL § 296 (1) (h) it shall be an unlawful discriminatory practice for an

   employer to subject any individual to harassment because of an individual's sex, disability or

   familiar status, or because the individual has opposed any practices forbidden under this

   article or because the individual has filed a complaint, regardless of whether such harassment

   would be considered severe or pervasive under precedent applied to harassment claims. Such

   harassment is an unlawful discriminatory practice when it subjects an individual to inferior

   terms, conditions or privileges of employment because of the individual's membership in one

   or more of these protected categories. The fact that such individual did not make a complaint

   about the harassment to such employer shall not be determinative of whether such employer,

   licensing agency, employment agency or labor organization shall be liable.

128.Plaintiff’s situation at her job was intolerable as a result of the discrimination by the

   Defendants to which she was subjected, that no reasonable person in Plaintiff’s position

   could be expected to continue working under these conditions.




                                               !17
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 18 of 22




129.As a direct and proximate result of the Defendants’ unlawful and retaliatory conduct,

   Plaintiff has suffered and continues to suffer harm for which she is entitled to an award of

   monetary damages and other relief.

                                EIGHTH CAUSE OF ACTION
                              Retaliation in Violation of NYSHRL
                                    (Against All Defendants)
130.Plaintiff hereby repeats and re-alleges each and every allegation in all of the preceding

   paragraphs as if fully set forth herein.

131.The NYSHRL §296 (7) provides that it shall be unlawful discriminatory practice for any

   person to retaliate or discriminate against any person because she has opposed any practices

   forbidden by Human Rights Law.

132.The Defendants engaged in an unlawful discriminatory practice by retaliating against the

   Plaintiff for opposing the Defendants’ discriminatory practices by terminating her

   employment. As a direct and proximate result of the Defendants’ unlawful and retaliatory

   conduct, Plaintiff has suffered and continues to suffer harm for which she is entitled to an

   award of monetary damages and other relief.

                                NINTH CAUSE OF ACTION
                           Discrimination in Violation of NYCHRL
                                  (Against All Defendants)

133.Plaintiff hereby repeats and realleges the preceding paragraphs as though they were fully set

   forth herein.

134.Pursuant to NYCHRL § 8-107 (1) it shall be an unlawful discriminatory practice: (a) For an

   employer or an employee or agent thereof, because of the actual or perceived gender,

   disability, of any person: (2) To refuse to hire or employ or to bar or to discharge from


                                               !18
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 19 of 22




   employment such person; or (3) To discriminate against such person in compensation or in

   terms, conditions or privileges of employment.

135.Pursuant to NYCHRL § 8-107 (22) (a) it shall be an unlawful discriminatory practice for an

   employer to refuse to provide a reasonable accommodation, to the needs of an employee for

   the employee's pregnancy that will allow the employee to perform the essential requisites of

   the job, provided that such employee's pregnancy is known by the employer.

136.The Defendants unlawfully discriminated against Plaintiff by denying her request for a

   reasonable accommodation, taking her off the schedule, and terminating her employment

   because of her gender and disability (pregnancy).

137.As a direct and proximate result of the Defendants’ unlawful conduct, Plaintiff has suffered

   and continues to suffer harm for which they are entitled to an award of monetary damages

   and other relief.

                                 TENTH CAUSE OF ACTION
                       Hostile Work Environment in violation of NYCHRL
                                    (Against All Defendants)

138.Plaintiff hereby repeats and realleges the preceding paragraphs as though they were fully set

   forth herein.

139.Pursuant to NYCHRL § 8-107 (1) it shall be an unlawful discriminatory practice: (a) For an

   employer or an employee or agent thereof, because of the actual or perceived gender,

   disability, of any person: (3) to discriminate against such person in terms, conditions or

   privileges of employment.




                                               !19
         Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 20 of 22




140.Plaintiff’s situation at her job was intolerable as a result of the discrimination by the

   Defendants to which they were subjected, and no reasonable person in Plaintiff’s position

   could be expected to continue working under these conditions.

141.As a direct and proximate result of the Defendants’ unlawful and retaliatory conduct,

   Plaintiff has suffered and continues to suffer harm for which she is entitled to an award of

   monetary damages and other relief.

                              ELEVENTH CAUSE OF ACTION
                              Retaliation in Violation of NYCHRL

                                    (Against All Defendants)

142.Plaintiff hereby repeats and re-alleges each and every allegation in all of the preceding

   paragraphs as if fully set forth herein.

143.Pursuant to NYCHRL § 8-107 (7) it shall be an unlawful discriminatory practice for any

   person to retaliate or discriminate in any manner against any person because such person has

   (i) opposed any practice forbidden under NYCHRL. The retaliation or discrimination

   complained of under this subdivision need not result in an ultimate action with respect to

   employment, or in a materially adverse change in the terms and conditions of employment,

   provided, however, that the retaliatory or discriminatory act or acts complained of must be

   reasonably likely to deter a person from engaging in protected activity.

144.The Defendants engaged in an unlawful discriminatory practice by retaliating against the

   Plaintiff for opposing the Defendants’ discriminatory practices. As a direct and proximate

   result of the Defendants’ unlawful and retaliatory conduct, Plaintiff has suffered and

   continues to suffer harm for which she is entitled to an award of monetary damages and other

   relief.

                                               !20
        Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 21 of 22




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

a. A declaratory judgment that the practices complained of herein are unlawful under applicable

   federal, state and city law;

b. An injunction against the Defendants and their officers, agents, successors, employees,

   representatives and any and all persons acting in concert with Defendants, as provided by

   law, from engaging in each of the unlawful practices, policies and patterns set forth herein;

c. Declaring that the Defendants engaged in unlawful employment practices prohibited by the

   Title VII, and awarding Plaintiff a recovery for damages sustained;

d. Declaring that the Defendants engaged in unlawful employment practices prohibited by the

   ADA, and awarding Plaintiff a recovery for damages sustained;

e. Declaring that the Defendants engaged in unlawful employment practices prohibited by the

   NYSHRL, and awarding Plaintiff a recovery for damages sustained;

f. Declaring that the Defendants engaged in unlawful employment practices prohibited by the

   NYCHRL, and awarding Plaintiff a recovery for damages sustained;

g. Declaring that the Defendants discriminated against and retaliated against and terminated

   Plaintiff on the basis of her sex, disability and familial status – pregnancy, and awarding

   Plaintiff a recovery for damages sustained;

h. Awarding damages to Plaintiff, retroactive to the date of her termination, for all lost wages

   and benefits resulting from the Defendants’ unlawful employment practices in an amount that

   exceeds the jurisdictional limit of all lower courts;




                                                 !21
           Case 1:21-cv-07055-MKV Document 3 Filed 08/23/21 Page 22 of 22




i. Awarding Plaintiff compensatory damages for her mental and emotional injuries in an amount

   that exceeds the jurisdictional limit of all lower courts;

j. An award of prejudgment and post-judgment interest;

k. An award of punitive damages where applicable;

l. An award of costs and expenses of this action together with reasonable attorneys’ and expert

   fees;

m. Such other relief as this Court deems just and proper.

                                         JURY DEMAND

       Pursuant to Rule 38(b) of the FRCP, Plaintiff demands a trial by jury.

Dated: August 20, 2021
       New York, New York
                                                       Respectfully submitted,

                                                       Akin Law Group PLLC

                                                       /s/ Olena Tatura
                                                       ________________________
                                                       Olena Tatura, Esq.
                                                       45 Broadway, Suite 1420
                                                       New York, NY 10006
                                                       (212) 825-1400
                                                       olena@akinlaws.com
                                                       Counsel for Plaintiff




                                                 !22
